OPINION
Per CURIAM:
Briefly stated, the evidence set forth in a narrative bill of exceptions shows that the plaintiff was operating an automobile after dark on Rocky River Drive in the City of Cleveland, at approximately thirty miles per hour; that her headlights were on and were functioning properly; that the roadway was wet; that suddenly she discerned something in the path of her car that appeared to be an obstacle; that she immediately applied the brakes of her car; that her brakes were in good working order; that the obstacle was a pile of material which had been dug from the roadway about two feet high and one lane wide and the same material as the roadway; that there *407was no barricade or other deviee to warn drivers of the danger; that there were two lanterns or flares in front of the obstacle but that neither was lit. This, together with all the evidence, in our opinion presents an issue of fact as to whether or not the object with which the plaintiff collided was reasonably discernible in time to enable her to bring her car to a stop within the assured clear distance ahead. On this question reasonable minds could reasonably come to different conclusions.
For the reasons stated, the judgment of the Municipal Court is reversed for error of law in directing a verdict at the close of plaintiff’s case and the cause is remanded for further proceedings according to law. Exc. Order see journal.
HURD, PJ, KOVACHY, J, concur.